DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 16, 18-19, 22-25 are under consideration.  Claim 16 has been amended to recite the product by process recitations of claim 17.  
Claim 30 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18-19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The recitation is interpreted as a product-by-process recitation wherein the structural differences (i.e., the molecular weight) resulting from the recited steps are considered but that the actual process steps do not limit claim 17. 
Claims 16, 18-19 and 22-25 are rejected for being dependent on or relying on claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 18-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US20110244102 (RAMASWAMY), admitted prior art and in view of Al-Rawahy et al., Preparation of Caramel Colour from Dates, Food Processing Laboratory Agricultural Production Research Center,Proc. IIIrd IC on Date Palm, Acta Hort 736, ISHS 2007 (DATES). 
Claim 16 recites a method of coloring an edible product, comprising adding to the edible product an edible, water-soluble caramel colorant composition comprising solid particles of one or more caramel color products of a Class selected from one or more of Class I (El 50a), Class II (El 50b), Class III (E150c), and Class IV (E150d), wherein at least 98 wt% of the solid particles have a molecular weight (MW) below 12500 Daltons. Additionally, the caramel colorant composition is “obtained by a process” comprising steps of subjecting the composition to ultrafiltration and collecting the permeate.  However, as noted above, these recitations are direct to product by process steps. The permeate has a brix of at least 50o. 

It is noted that [0011] teaches that ultrafiltration is a process to separate materials of relatively high molecular weight from those of lower molecular weight. The process typically encompasses placement of a solvent (e.g., water) solution containing the materials to be separated on one side (retentate side) of a semi-permeable membrane. The size of the membrane is selected so as to retain materials in the solution above a particular molecular weight but to allow the passage, with solvent, of those below a particular molecular weight. Hydrostatic or hydrokinetic pressure is applied to the solution, and continuous or periodic addition of solvent to the solution allows the ultrafiltration to continue for a time sufficient to reach a theoretically high degree of removal of permeable materials from the sample. It would have been obvious to vary the pressure based on the process requirements. [0019] teaches that the temperature of the color body solution during ultrafiltration is between about 30 and 90.degree. C.
The process uses a semi-permeable membrane to retain a wide range of caramel solids, but also to remove 4 MeI and the salts formed during preparation of the caramel color solution [0014].  This helps stabilize the caramel for shelf stability purposes [0018].
 Thus, this falls below the claimed amount of below 12500 Daltons.  It is taught that caramel color is used in food in beverages [0003].  Thus, it would have been obvious to one skilled in the art to add the caramel to foods or beverages. 
It would have been obvious to include at least 98 wt% of the solid particles having a molecular weight (MW) below 12500 Daltons, as the separation is based on a semi-permeable membrane. Moreover, RAMASWAMY teaches at least 40% of the color bodies have a molecular weight range less than 10,000 [0022]. This includes up to 99%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set 

As to the classification of the caramel, it is admitted in specification that the classifications relate to caramel colors permitted in the European Union (see page 10, lines 10-15). It would have been obvious to use a caramel color permitted by law so as not violate the law and make people sick. 
RAMASWAMY does not teach the brix. 
In DATES, Caramel color was produced by the thermal treatment of date juice (21o Brix) or dibis (72o Brix) in the presence of small amounts of ammonia (NH3) and concentrated sulphuric acid (H2SO4) (abstract). At the top of pg. 538, it was taught that the resulting caramel can be concentrated. Additionally it is taught that caramel color is essentially a sterile product. With a relatively high solids content (76-77%) and low pH, it is usually not subject to microbial attack until diluted.
Thus it would have been obvious to one skilled in the art to concentrate and maintain a high solids/brix (i.e., Brix is a measure of the amount of dissolved solids in a liquid via its specific gravity) content to maintain stability and inhibit microbial attack. 



Claim 18 recites that the semi-permeable membrane has a MW cut-off of from 10500 Da to 950 Da.
Claim 19 recites the semi-permeable membrane has a MW cut-off of from 10500 Da to 4500 Da.
As to claims 18 and 19, RAMASWAMY teaches an ultrafiltration process to produce a caramel color. It is a shelf stable purified caramel color concentrate comprising color solids having a molecular weight distribution  wherein the molecular weight is at least about 150, typically 150 to 30,000 and 

Claim 22 recites further comprising drying the permeate.
RAMASWAMY teaches obtaining caramel color solutions by ultrafiltration for the purpose of preparing a shelf-stable liquid caramel color [0018].  RAMASWAMY is cited for the reasons noted above but silent as to drying the liquid composition. 
At page 540, DATES teaches that many attempts to convert liquid caramel to dry form failed because of the high viscose hygroscopic nature of the color. It is difficult to work with a high viscose hygroscopic (i.e., sticky) product.   However, DATES teaches that this issue is overcome by spray drying with maltodextrin and arabic gum. 


	Claim 23 recites that the composition itself has a brix of at least 50 (i.e., as opposed to the permeate). 
RAMASWAMY does not teach the brix. 
In DATES, Caramel color was produced by the thermal treatment of date juice (21o Brix) or dibis (72o Brix) in the presence of small amounts of ammonia (NH3) and concentrated sulphuric acid (H2SO4) (abstract). At the top of pg. 538, it was taught that the resulting caramel can be concentrated. Additionally it is taught that caramel color is essentially a sterile product. With a relatively high solids content (76-77%) and low pH, it is usually not subject to microbial attack until diluted.
Thus it would have been obvious to one skilled in the art to concentrate and maintain a high solids/brix (i.e., Brix is a measure of the amount of dissolved solids in a liquid via its specific gravity) content to maintain stability and inhibit microbial attack. 

Claim 24 recites that the caramel color product(s) are of a Class selected from one or more of Class I (El 50a) and Class II (El 50b).
RAMASWAMY teaches an ultrafiltration process to produce a caramel color. As to the classification of the caramel, it is admitted in specification that the classifications relate to caramel colors permitted in the European Union (see page 10, lines 10-15). It would have been obvious to use a caramel color permitted by law so as not violate the law and make people sick. 



RAMASWAMY is silent as to the color space.  However, the determined color hue of the date caramel showed a tendency to the red note. The measurements of color space (Table 1), showed high value for (a*), which confirmed the determined color hue. These differences are due to the color concentration (see pg. 540). 
Thus, it would have been obvious to vary the color space based on the desired concentration and hue of the caramel powder. 
Moreover, applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.







Relevant Art Not Cited
US5114492

Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.
The applicant argues that the Ramaswamy patent is mainly focused on the removal of reaction byproducts and impurities during ultrafiltration process and that the Ramaswamy does not teach or suggest use of a caramel colorant derived composition to enhance brightness of the ultra- filtered product.
HOWEVER, at the outset, it is noted that the claimed invention is a method for coloring an edible product and at least for the broadest claims there is no recognition as to brightness. Thus, applicant’s arguments are no commensurate in scope with the claims. 
The applicant also argues that DATES describes preparation of caramel color from dates and mainly focuses on the production of caramel color by utilizing thermal treatment of date juice using ammonia and concentrated sulphuric acid.  Further, DATES discloses that caramel colour was produced by the thermal treatment of date juice in the presence of small amounts of ammonia (NH3) and concentrated sulphuric acid (H2S04) and that a highly viscose hygroscopic caramel colour has been successfully spray dried to powder, using maltodextrin and gum arabic as formulation aids.  Thus, again, the applicant argues that DATES does not teach or suggest use of a caramel colorant derived composition to enhance brightness of the ultra-filtered product.

Applicant also states that the combined art of Ramaswamy and DATES would not motivate a person with and ordinary skill in pertinent art to derive a caramel colorant derived composition to enhance brightness of the ultra-filtered product. It is always believed that the cited prior arts can be considered similar only if it is the same area of undertaking or if it is still reasonably significant to the particular problem the inventor is involved in.
	HOWEVER, both references are directed making caramel color.  Thus, they are reasonably significant to the particular problem the inventor is involved in. 
	The applicant also argues that one ordinary person skilled in the pertinent art cannot derive any teaching, suggestion or motivation from the Ramaswamy OR Dates patent, as the methods disclosed by these publications are directed to the removal of reaction byproducts and impurities from caramel color and a shelf stable caramel color concentrate using ultrafiltration process and how to remove caramel color from dates, respectively. 
HOWEVER, RAMASWAMY teaches obtaining caramel color solutions by ultrafiltration for the purpose of preparing a shelf-stable liquid caramel color [0018}. 
At page 540, DATES teaches that many attempts to convert liquid caramel to dry form failed because of the high viscose hygroscopic nature of the color. It is difficult to work with a high viscose 
Thus, it would have been obvious to spray dry the caramel of RAMASWAMY to form a dry powder as this avoids using high viscose hygroscopic (i.e., sticky) caramel and allows one to use a dry product, as taught by DATES.  This is still the coloring of an edible product. 
	In this regard, Ramaswamy and DATES do disclose methods that would motivate or lead an inventor to combine the teachings therein with another piece of prior art.
Applicant also refers to Graham Analysis for 1) the scope and content of the prior art, 2) difference between the prior art and the claims at issue, 3) the level of ordinary skill in the pertinent art and 4) evaluation of any relevant secondary considerations. [See Kinetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1360 (Fed. Cir. 2012), Applicant humbly submits that the scope and content of the prior art as already stated above is evident that the content in the prior arts (Ramaswamy and DATES), firstly nowhere disclose use of a caramel colorant derived composition to enhance brightness of the ultra-filtered product; and subjecting a solution of the one or more caramel color product to an ultrafiltration using a semi-permeable membrane, wherein the ultrafiltration is performed with a transmembrane pressure from 0.5 to 2.5 bar and with a temperature range from 10 to 40 degrees Celsius, secondly it cannot be concluded that method employed for removal of reaction byproducts and impurities during ultrafiltration process can also enhance the colour scheme and brightness of the permeate product; and thirdly the scope of the patent is generally mentioned with all its limitations and in this case neither Ramaswamy nor DATES disclose that the methods can be used for enhancing brightness of filtered product between the transmembrane pressure from 0.5 to 2.5 bar and with the temperature range from 10 to 40 degrees Celsius, which are primary parameters for enhancing the brightness of the filtered product.  The applicant also argues that the Examiner should consider the prior art in its entirety; the prior art is good for everything it teaches, not just the invention it describes 
	HOWEVER, it is the applicant that is not considering the scope of the claims or the teachings of the reference as a whole. The applicant does not take into consideration the breadth of the claims which are directed to a method of coloring a product.  Moreover, the claims do not positively recite the ultrafiltration process.  As noted above, both references are directed making caramel color.  Thus, they are reasonably significant to the particular problem the inventor is involved in.  Thus, applicant’s arguments do not take into the claimed invention and overall teachings of the prior art. 
	As to the remaining claims, the applicant argues that independent claim 16 has been amended in manner that places it in condition of allowance.  Accordingly, the applicant believes that the claim remaining dependent claims are in condition for allowance.  However, the rejection of RAMASWAMY, DATES, and admitted prior art is proper for the reasons noted above. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799